Citation Nr: 0513968	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of death of the veteran.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Y.N.



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The appellant is the veteran's widow. 


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim.

2.  By an unappealed May 1998 rating decision, the RO decided 
that appellant's claim for service connection of the cause of 
death of the veteran was not well-grounded. 

3.  Evidence submitted subsequent to the May 1998 RO decision 
is duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, or does not raise a reasonable possibility of 
substantiating the claim for service connection of the cause 
of death of the veteran. 





CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the cause of 
death of the veteran is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the June 2002 
rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim for 
service connection of the cause of the veteran's death but 
denied the claim on the merits.  The Board notes that in 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the cause of death claim.  


I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this regard, the Board notes that in correspondence dated 
in January 2002, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
the claim to reopen, including which portion of the 
information and evidence necessary to substantiate her claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  The January 2002 VCAA 
notice, however, shows that the RO erroneously advised the 
appellant of the old definition of "new and material 
evidence" (explained in further detail in Part II).  Whether 
the Board must remand an appeal to the RO to cure a 
deficiency depends on the circumstances of the individual 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  The Board finds that the error did not prejudice the 
veteran as the RO reopened the claim.

The Board acknowledges that the January 2002 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the appellant for all the information and 
evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the June 
2002 rating decision, June 2003 Statement of the Case (SOC), 
July 2003 Supplemental Statement of the Case (SSOC), and July 
2004 SSOC, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
June 2003 SOC provided the appellant with notice of the laws 
and regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


II.	Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's application to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death was initiated in November 2001.  Thus, the 
new definition of "new and material evidence" is applicable 
to her claim.  


III.	New and Material Evidence

Procedural History and Evidence

A review of the claims file reveals that the appellant's 
original claim for service connection of the cause of the 
veteran's death was denied as not well-grounded by the RO in 
a May 1997 rating decision on the basis that the evidence 
failed to show any relationship between the veteran's service 
and his cause of death, arteriosclerotic heart disease.  The 
RO forwarded a copy of the May 1997 rating decision to the 
appellant under cover of letter dated in May 1997.  In a 
letter dated in January 1998, the RO advised the appellant of 
the denial of service connection for the cause of the 
veteran's death and enclosed VA Form 4107 which explained the 
appellant's procedural and appeal rights.  The appellant, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  In a May 1998 rating decision, the RO denied the 
cause of death claim as not well-grounded on the same ground 
as the previous denial.  In a letter dated in May 1998, the 
RO advised the veteran of the denial of service connection 
for the cause of the veteran's death and enclosed VA Form 
4107 along with a copy of the May 1998 rating decision.  The 
appellant, however, did not appeal the decision and it became 
final.  Id.  

Evidence associated with the claims file prior to the RO's 
last final denial in May 1998 follows.  

The Certificate of Death indicated that the veteran died on 
January [redacted], 1997, and listed his immediate cause of death as 
arteriosclerotic heart disease.  Other significant conditions 
contributing to the veteran's death were noted as depression 
and hypercholesterolemia.

The claims file showed that at the time of the veteran's 
death service connection was not in effect for any 
disability.

Service medical records showed no complaints or findings 
referable to arteriosclerotic heart disease, depression, or 
hypercholesterolemia.

The DD Form 214 showed that the veteran's last duty 
assignment was with the 2852d ABGp (AFLC).  His primary 
military occupational specialty was inventory management 
specialist.  He was awarded several medals that included the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal.

Long Lake Family Physicians records dated from July 1996 to 
January 1997 showed that the veteran was followed for 
depression.  The records noted that the veteran suffered an 
acute myocardial infarction and died on January [redacted], 1997.  

Lakeview Clinic records dated from September 1977 to July 
1996 showed that the veteran was followed for depression 
throughout this period.  A December 1992 record noted a 
history of hypercholesterolemia.  A December 1985 record 
noted that the veteran presented at the clinic with 
complaints of shortness of breath on exertion with chest 
discomfort.  After an examination, the examiner noted that 
he/she suspected that the veteran had a "musculoskeletal 
strain type problem."  

Evidence associated with the claims file after the RO's last 
final denial in May 1998 follows.  

Service personnel records showed that the veteran served in 
the Republic of Vietnam at Tan Son Nhut from September 1969 
to September 1970, while attached to the 377 Supply Squadron.  

Lakeview Clinic records dated from September 1977 to 1997 
included records that were duplicates of records previously 
associated with the claims file.  Record entries dated in 
July 1996 and 1997 noted no pertinent findings.  

An Autopsy Report dated in January 1997 noted a final 
diagnosis of advanced coronary atherosclerosis.  

In a September 1970 letter, Colonel W.C.S. of the United 
States Air Force advised the veteran's father that the 
veteran had completed his tour of duty in Vietnam.  Colonel 
W.C.S. noted that the veteran served as an inventory 
management specialist in the Supply Complex.  Colonel W.C.S. 
described that work in the Supply Complex was basically a 
service function to others.  Colonel W.C.S. reported that the 
Supply Complex was in a combat zone.   

The veteran's Certificate of Death.

An August 1995 physical examination report noted that the 
veteran met the Department of Transportation (DOT)'s 
requirements.  

A January 1997 Neuropathology Examination and Neuropathology 
Microscopic report noted a diagnosis of cerebral congestion 
and mild to moderate cerebral edema.  

In a statement submitted in January 2002, the appellant 
maintained that the veteran's service in Vietnam caused his 
depression, nervousness, and anger, which in turn caused his 
heart disease.  The appellant reported that the veteran did 
not talk much about Vietnam or his experiences in the war.  
The appellant did recall that the veteran related an incident 
to her in which the veteran was driving a truck through 
Saigon when a Vietnamese riding a scooter threw something 
into the back of his truck.  The veteran reportedly related 
that he jumped out of the truck and let the truck stop on its 
own; the veteran discovered that the object was a rock and 
not a grenade.  The appellant reported that the veteran 
indicated that that incident really scared him.  

In an e-mail dated in February 2002, Colonel L.M. of the 
United States Air Force reported that he was assigned to the 
8th Aerial Port Squadron from November 1969 to October 1970.  
He maintained that he kept good records and noted that during 
the cited period, Tan Son Nhut received at least five 
rocket/mortar attacks while he was there.  Colonel L.M. noted 
that the worst attack occurred on December 20, 1969.  Colonel 
L.M. reported that not only did personnel fear rocket/mortar 
attacks, service members who drove fuel trucks also felt at 
risk of involvement in dangerous traffic situations.  Colonel 
L.M. included a chronology of Viet Cong and North Vietnamese 
Army attacks, which noted that attacks occurred in May 1969, 
June 1969, and December 1969.  

In an e-mail dated in April 2002, D.T. reported that he was 
attached to the United States Army Mortuary at Camp Red Ball 
and later on at Tan Son Nhut from 1968 to 1969.  D.T. 
reported that no matter what the service member's job was on 
Tan Son Nhut, service members were always near gunfire.  

Along with appellant's Notice of Disagreement filed in 
October 2002, she submitted Internet research materials which 
included a narrative of a living history reenactment of a 
tactical demonstration of the United States Army's 54th 
Transportation Battalion in the Vietnam War.  The Internet 
research materials included an article by Dr. K.H. in which 
he noted that stress could play a part in the development of 
heart disease.  Other articles discussed the effects of 
stress in blocking medications in heart disease patients.  
Other articles discussed the link between depression and 
stress to heart disease.  

In a statement submitted in December 2002, the appellant 
discussed her life experiences with the veteran.  

In a letter dated in December 2002, Dr. L.J.L. reported that 
the veteran was followed at the Lakeview Clinic for 
depression over a 15-year period.  Dr. L.J.L. noted that the 
veteran was first evaluated in March 1981 at which time the 
veteran reported that he had been on antidepressants for one 
and half years prior to that time. 

In a January 2003 letter, G.V.K., Ph.D. (licensed 
psychologist) reported that he  reviewed documents submitted 
by appellant's representative and the compensation claim 
filed by appellant.  Dr. G.V.K. noted that the evidence 
showed that the veteran was a combat veteran.  Dr. G.V.K. 
indicated that the evidence first documented problems related 
to depression in 1977, when the veteran was seen for a 
follow-up visit for depression.  Dr. G.V.K. discussed the 
veteran's various symptoms noted in the medical records.  Dr. 
G.V.K. reported that the appellant provided him with a 
detailed written description of the veteran's difficulties 
over the years as well as symptoms she had observed.  Dr. 
G.V.K. discussed the 'Saigon incident' (described in 
appellant's January 2002 statement), the "recorded attacks" 
on Tan Son Nhut, and the February 2002 and April 2002 e-mails 
from Colonel L.M. and D.T.

Dr. G.V.K. concluded that based on the appellant's report of 
the veteran's behavior both before and after his service in 
Vietnam, the veteran's case represented classic combat-
related post-traumatic stress disorder (PTSD).  Dr. G.V.K. 
noted that in addition, the veteran's work history records 
and medical records further established impairment suggestive 
of PTSD.  Dr. G.V.K. maintained that the veteran's reluctance 
to discuss his Vietnam experiences and his family history of 
depression, might have contributed to a misdiagnosis.  Dr. 
G.V.K. added that periods of depression were often a 
component of chronic PTSD.  Dr. G.V.K. further added that 
when the veteran first sought treatment for his symptoms, 
PTSD was not a well-known or understood disorder.  

Dr. G.V.K. then noted that "[t]here is also research to 
suggest that stress can precipitate or otherwise contribute 
to the development of heart disease."  Dr. G.V.K. maintained 
that in the veteran's case, the probability was high that 
chronic stress was a contributing factor to his heart 
condition and resulting cardiac failure.  Dr. G.V.K. noted 
that the enormous stress the veteran endured over the years, 
which he maintained were complications of PTSD, could have 
compromised the veteran's physical health. 

In an e-mail dated in February 2003, the veteran's brother 
reported that the veteran's mood changed for the worse after 
he served in Vietnam.  The veteran's brother indicated that 
the veteran never spoke about his experiences in Vietnam. 

In a statement received by the RO in July 2003, R.O. 
indicated that she was a friend of the veteran, having first 
met him and the appellant in 1991.  R.O. reported on her 
observances of the veteran, including that the veteran was a 
"very nervous person."  

The appellant presented additional argument in her 
Substantive Appeal (VA Form 9) filed in July 2003.

The appellant presented testimony before a DRO at a local 
hearing in September 2003 that was similar to her prior 
statements.  Additionally, it was discussed that the veteran 
had a "pattern of avoidance" on account of his PTSD and 
depression which caused him to avoid getting his chest 
problems diagnosed.  The appellant testified that she noticed 
that the veteran was depressed a month after they got 
married.  The appellant encouraged the veteran to see a 
doctor but the veteran did not seek professional help until 
nine years later.  The appellant testified that the veteran 
told her that there were "attacks" at night and gunshots 
and that he was stressed and scared because of them.  It was 
discussed that the veteran's depression and reported PTSD 
needed to be established as related to an incident of the 
veteran's service.  

In a September 2003 statement, the veteran's aunt maintained 
that the veteran's personality changed after he served in 
Vietnam and he was discharged from service.  The veteran's 
aunt indicated that the veteran refused to talk about Vietnam 
and his experiences.  

In an October 2003 statement, the appellant presented further 
arguments in support of her claim.  She also further 
elucidated that she and the veteran were married in 1973 and 
that she first noticed the veteran's depression in May 1973.   

Analysis

The veteran's Death Certificate and records from Lakeview 
Clinic do not constitute 
new evidence as these records were previously submitted to 
agency decisionmakers.  

The record entries dated in July 1996 and 1997 contained in 
the Lakeview Clinic records, the Autopsy Report, the August 
1995 DOT physical examination report, the January 1997 
Neuropathology Examination and Neuropathology Microscopic 
report, and Dr. L.J.L.'s December 2002 letter while new, are 
not material as they do not relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  In 
particular, Dr. L.J.L.'s December 2002 letter is cumulative 
and redundant of evidence of record at the time of the last 
prior final denial of the claim that showed that the veteran 
was followed in the 1980s for depression.  

Appellant's January 2002, October 2002, December 2002, July 
2003, and October 2003 statements as well as testimony she 
presented at the RO along with the veteran's brother's 
February 2003 e-mail, R.O.'s July 2003 statement, and the 
veteran's aunt's September 2003 statement, are all new 
evidence but do not constitute material evidence.  While this 
new evidence does relate to an unestablished fact necessary 
to substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.  The credibility of 
the appellant, family members, and friend's observances of 
the veteran is presumed for purposes of this analysis.  
Justus, 3 Vet. App. at 512-13.  They, however, do not possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, their 
collective observances of the veteran do not present a 
reasonable possibility of establishing that the veteran's 
depression was the result of an incident of his service.   

The service personnel records, Colonel W.C.S.'s September 
1970 letter, appellant's statements/testimony on the 'Saigon 
incident,' Colonel L.M.'s February 2002 e-mail, D.T.'s April 
2002 e-mail, and Dr. G.V.K.'s January 2003 letter are all new 
evidence but do not constitute material evidence.  While this 
new evidence does relate to an unestablished fact necessary 
to substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.  That the veteran 
served in a combat zone and he was reportedly exposed to 
rocket and mortar attacks does not change the fact that no 
stressor statement from the veteran is of record.  No law or 
VA regulation permits the Board, or anyone else for that 
matter, to speculate and presume that any particular incident 
was a stressor event for the veteran.  Only the veteran is 
competent to identify what particular incident was a stressor 
event for him.  Consequently, Dr. G.V.K.'s posthumous 
diagnosis of PTSD is not based on an established stressor 
event.  See generally Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996) (providing that a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressor).  Therefore, Dr. G.V.K.'s January 2003 
letter does not present a reasonable possibility of 
establishing that the veteran had PTSD with symptoms of 
depression and stress as the result of his service.  

The Internet research materials and that portion of Dr. 
G.V.K.'s January 2003 letter that notes that there was a high 
probability that chronic stress was a contributing factor to 
the veteran's heart disorder, constitute new evidence and 
relate to an unestablished fact necessary to substantiate the 
claim but do not raise a reasonable possibility of 
substantiating the claim.  As for the Internet research 
materials, they do not address the particular facts of the 
veteran's arteriosclerotic heart disease and relevant medical 
history.  This information, in and of itself, is insufficient 
to establish the required causal relationship between the 
veteran's death and his military service and therefore, does 
not raise a reasonable possibility of substantiating the 
claim.  As for Dr. G.V.K.'s comments, as previously 
discussed, his diagnosis of PTSD cannot form the basis of 
establishing that the veteran had PTSD as the result of his 
military service.  Consequently, Dr. G.V.K.'s opinion that 
stress as a symptom of PTSD contributed to the veteran's 
heart disease does not raise a reasonable possibility of 
substantiating the claim that the veteran's cause of death 
was due to his service.   


Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
death of the veteran is not reopened.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


